Title: To Thomas Jefferson from John Thomson Mason, 18 February 1804
From: Mason, John Thomson
To: Jefferson, Thomas


               
                  Dear Sir 
                  Washington 18th Feby 1804
               
               I some time ago took the liberty to enclose to you a letter from my much esteemed friend James Brown of Kentucky expressive of his Wish to serve the United States in their newly acquired territory at the Mouth of the Mississippi. At the request of the same Gentleman I beg leave to make it known to you, that his services, if desired, may be commanded in the Revenue department, either as Collector or Naval Officer, if it is contemplated to establish such there.
               I am constrained here to trouble you with a few remarks that regard myself only. My friend the Marshal of this District mentioned to me some time ago, that he had intimated to you, my willingness to serve the United States in these newly acquired regions.
               It is true I have very serious thoughts of visiting that Country, but it is in the first place to explore it. Upon this visit, should I determine to remove there, which must depend entirely upon circumstances, that determination will not be the result of views personal to myself individually, influenced by those only, I should remain where I am, my object in going thither, will be the comfortable establishment of sixteen Nephews and Nieces, who are from particular Circumstances placed under my protection, and together with my own growing family seem in some degree to depend upon my own personal exertions
               With these objects, should the emegration take place, reflection teaches me, that my whole time and my utmost exertions will be necessary to their attainment. Under this conviction I am determined, should I go, not to embarrass myself with any public or professional business whatever, but to confine my views wholly and exclusively to a comfortable settlement for those whose interests are as dear to me as those of my own family. At my time of my life, now in my fortieth year, it is as much as I can expect to accomplish by every exertion in my power.
               I am sure you will pardon the intrusion made upon your time by this explanation from one who is with
               Great respect and sincere attachment Your friend & Servt
               
                  John T. Mason 
               
            